DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuki (US 10,185,495).
Consider claim 1, Katsuki discloses a method for data deduplication across storage systems, the method comprising: identifying data duplicated within a plurality of storage systems that utilize shared object storage resources; and responsive to identifying data duplicated within the plurality of storage systems, deduplicating the data in the shared object storage resources (abstract, Fig. 6, Col. 5 lines 24-26, Col. 6 lines 15-51, Col. 10 lines 42-65, the system of Katsuki has object based storage that uses deduplication.).
Consider claim 2, Katsuki discloses the method of claim 1, wherein deduplicating the data from the shared object storage resources further comprises deleting one or more instances of the data from the shared object storage resources (abstract, Fig. 6, Col. 5 lines 24-26, Col. 6 lines 15-51, Col. 10 lines 42-65, deduplicated data is deleted.).
Consider claim 3, Katsuki discloses the method of claim 1, wherein deduplicating the data from the shared object storage resources further comprises preventing a duplicated copy of the data from (abstract, Fig. 6, Col. 5 lines 24-26, Col. 6 lines 15-51, Col. 10 lines 42-65, deduplicated data is deleted.).
Consider claim 4, Katsuki discloses the method of claim 1, further comprising deleting, from at least one of the storage systems that utilize the shared object storage resources, the data (abstract, Fig. 6, Col. 5 lines 24-26, Col. 6 lines 15-51, Col. 10 lines 42-65, deduplicated data is deleted.).
Consider claim 5, Katsuki discloses the method of claim 4, further comprising: receiving, by a particular storage system that utilize the shared object storage resources, a request to read the data; and servicing the read by retrieving the data from the shared object storage resources (abstract, Fig. 6, Col. 5 lines 24-26, Col. 6 lines 15-51, Col. 10 lines 42-65, data is both read from and written to the various storage resources, based on requests.).
Consider claim 6, Katsuki discloses the method of claim 4, further comprising maintaining a metadata reference to the data (abstract, Fig. 6, Col. 5 lines 24-26, Col. 6 lines 15-51, Col. 10 lines 42-65).
Consider claim 7, Katsuki discloses the method of claim 6, wherein the metadata reference comprises a reference to one or more objects stored in the shared object storage resources (abstract, Fig. 6, Col. 5 lines 24-26, Col. 6 lines 15-51, Col. 10 lines 42-65, Col. 12 lines 7-16).
Consider claim 8, Katsuki discloses the method of claim 1, wherein the plurality of storage systems comprise a plurality of virtual storage systems executed in one or more cloud-computing environments (abstract, Fig. 6, Col. 5 lines 24-26, Col. 6 lines 15-51, Col. 10 lines 42-65, Col. 12 lines 7-16).
Consider claim 9, Katsuki discloses the method of claim 1, wherein the shared object storage resources include one or more on-premises storage systems (abstract, Fig. 6, Col. 5 lines 24-26, Col. 6 lines 15-51, Col. 10 lines 42-65, Col. 12 lines 7-16)
Consider claim 10, Katsuki discloses the method of claim 1, wherein the shared object storage resources include cloud-based object storage resources (abstract, Fig. 6, Col. 5 lines 24-26, Col. 6 lines 15-51, Col. 10 lines 42-65, Col. 12 lines 7-16).
Claims 11-15 are the system claims of method claims 1-5 above and are rejected in the same manner.
Claims 16-20 are the system claims of method claims 1-5 above and are rejected in the same manner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136